DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I subcombination A (claims 1-2 and 15-16) in the reply filed on February 14th 2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the vertical axis of the ultrasound imaging transducer" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The structures have more than one fixed reference point that could be considered a vertical axis. For the purpose of examination, this limitation will be interpreted as any vertical axis along the transducer. It is suggested to refer to “the vertical axis” as “a vertical axis” instead. 
Claim 1 recites the limitation "the vertical axis of the support device" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The structures have more than one 
Claim 2 recites the limitation "the short axis of the nosepiece" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The structures have more than one fixed reference point that could be considered a short axis. For the purpose of examination, this limitation will be interpreted as any short axis along the transducer. It is suggested to refer to “the short axis” as “a short axis” instead. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bouazza-Marouf (US 20190282262 A1). 
Regarding claim 1, Bouazza-Marouf discloses an apparatus for ultrasound guided (see abstract “A needle guide system for use with an ultrasound probe”) refilling of a drug delivery drug delivery”) comprising: 
an ultrasound imaging transducer (6) having a nosepiece (see para. [0056] “…US probe footprint”), and 
a support device (27) coupled to the nosepiece of the ultrasound imaging transducer (see para. [0056] “the surface marking guide is fixed to the attachment portion via a curved arm, a centre of curvature of the curved arm being located at a mid-point of the US probe footprint when the surface marking guide is mounted on the probe”) where an attachment to a probe is considered a surface marking guide (see para. [0240] “a probe attachment (i.e. a surface marking guide)”) which includes the marking bracket (27) of Fig. 48 and Fig. 49. 
the support device (27) comprising: 
a body having a proximal surface engaging the nosepiece of the ultrasound imaging transducer (see para. [0381] “The US Probe 6 clips onto to the Marking Bracket 27”) where it can be seen in Fig. 48 and Fig. 49 that the marking bracket comprises a body capable of clipping onto the footprint of an ultrasound probe.
at least two support holes (32) which penetrate through the body of the support device and whose centers are positioned along a horizontal axis of the support device (see para. [0380] “a double sided bracket, as shown in FIGS. 50(b) and 50(c), and the user can choose which side to use as desired”) where the bracket marking pen housings (32) are placed along the same axis as seen in Fig. 50(b) and Fig. 50(c). Bouazza-Marouf further discloses wherein each of the at least two Marking Pens 29 slide through the Bracket Marking Pen Housings 32”). 
Bouazza-Marouf further discloses wherein the vertical axis of the ultrasound imaging transducer coincides with the vertical axis of the support device (see para. [0384] “Reference Pen Housings 32 (in FIG. 57a) have the same position and orientation with respect to the needle insertion axis and skin insertion point of the Needle Guide 2 (shown complete in FIG. 56) as the Marking Pen Housings 32 of Bracket 27 (in FIG. 49) are with respect to the US Probe axis”) also see Fig. 52(b) which most clearly depicts the probe and markers being aligned on the same axis. 

Regarding claim 15, Bouazza-Marouf discloses a support device for coupling to a nosepiece (27) of an ultrasound imaging transducer (6) (see para. [0056] “the surface marking guide is fixed to the attachment portion via a curved arm, a centre of curvature of the curved arm being located at a mid-point of the US probe footprint when the surface marking guide is mounted on the probe”) where an attachment to a probe is considered a surface marking guide (see para. [0240] “a probe attachment (i.e. a surface marking guide)”) which includes the marking bracket (27) of Fig. 48 and Fig. 49. 
Bouazza-Marouf further discloses the support device comprising a body having a proximal surface configured to engage the nosepiece of the ultrasound imaging transducer (see para. [0381] “The US Probe 6 clips onto to the Marking Bracket 27”) where it can be seen in Fig. 48 and Fig. 49 that the marking bracket comprises a body capable of clipping onto the footprint of an ultrasound probe. 

    PNG
    media_image1.png
    394
    164
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    351
    624
    media_image2.png
    Greyscale
Bouzza-Marouf further discloses at least two support holes (32) which penetrate through the body of the support device and whose centers are positioned along a horizontal axis of the support device (see para. [0380] “a double sided bracket, as shown in FIGS. 50(b) and 50(c), and the user can choose which side to use as desired”) where the bracket marking pen housings (32) are placed along the same axis as seen in Fig. 50(b) and Fig. 50(c). Bouazza-Marouf further discloses wherein each of the at least two support holes (32) are for insertion of a marker (29) (see para. [0381] “Marking Pens 29 slide through the Bracket Marking Pen Housings 32”).


    PNG
    media_image3.png
    906
    773
    media_image3.png
    Greyscale







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bouazza-Marouf.
Regarding claim 2, Bouazza-Marouf discloses the apparatus of claim 1 wherein the horizontal axis of the support device where the centers of the at least two support holes are placed coincides with the short axis of the nosepiece of the ultrasound imaging transducer (see para. [0381] “Additional pen housings (and thus pens) can be used at other locations on the bracket 27 to allow the user flexibility of where to place the pens”) therefore making it possible to include a second pen housing on the opposite side of the bracket, thus corresponding to the short axis of the probe.
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the support device of Bouazza-Marouf 

Regarding claim 16, Bouazza-Marouf discloses the support device of claim 15, wherein the at least two support holes are placed along an axis that corresponds to a short axis of the nosepiece of the ultrasound imaging transducer (see para. [0381] “Additional pen housings (and thus pens) can be used at other locations on the bracket 27 to allow the user flexibility of where to place the pens”) therefore making it possible to include a second pen housing on the opposite side of the bracket, thus corresponding to the short axis of the probe. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the support device of Bouazza-Marouf to orient both pen housings along the short axis of the nosepiece, since it is possible to use pen housings at other locations of the bracket (see para. [0381]). This design choice would allow the user to place the pens in such a location as to accurately mark the skin for needle insertion. Placing the pen housings along the short axis could cause reduction of skin compression, thus creating a more accurate marking.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793